           Case 6:17-cv-06142-DGL Document 31 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

ALI MALIK,
                                                                   DECISION AND ORDER
                                      Plaintiff,
                                                                   17-CV-6142L

                       v.


SKOCZYLAS, et al.,

                              Defendants.
________________________________________________



         The Complaint in this action was filed, pro se, in 2017. Service does not appear to have

been profected and there has been no action in the case for over one year. Because of that lack of

action, this Court entered an Order to Show Cause on October 28, 2020, directing the plaintiff to

advise the Court in writing on or before November 20, 2020, concerning the status of the case.

The document was mailed to plaintiff at his current address, the Coxsackie Correctional Facility.

As of the date of this Decision and Order, plaintiff has failed to respond to the Order to Show

Cause.

         Therefore, because of that failure and the delay in prosecuting this case, this case is

dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b) and Local Rule of Civil

Procedure of the Western District of New York 41(b).
         Case 6:17-cv-06142-DGL Document 31 Filed 12/01/20 Page 2 of 2




                                           CONCLUSION

       This case is dismissed for failure to prosecute pursuant to Fed. R. Civ. P. 41(b) and Local

Rule of Civil Procedure of the Western District of New York 41(b).

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                             United States District Judge
Dated: Rochester, New York
       December 1, 2020.




                                                2
